DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed May 16th, 2022. Claims 1 and 5-9 have been amended. Claims 10-11 have been newly added. Claims 1-11 are pending and examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed May 16th, 2022 with respect to the previous 35 U.S.C. 103 rejections have been fully considered. 
With respect to the previous rejection under 35 U.S.C. 103 of claim 1, Applicant argues the cited art of record Song, US 20040153226 A1, and Kikuchi et al., US 20130245888 A1, hereinafter referred to Song and Kikuchi, respectively, fails to disclose all of the features of claim 1, specifically, one single integrated sensor configured to estimate a roll value, a pitch value, and a bounce value of the vehicle body using parameters sensed by the one single integrated sensor, the one single integrated sensor installed on one side of the vehicle body, and an electronic control unit (ECU) configured to control damping force of the dampers based on the roll value, the pitch value, and the bounce value of the vehicle body, estimated by the one single integrated sensor, and the vertical velocities of the wheels, detected by the two or more wheel sensors.
Examiner respectfully disagrees. Although the invention of Song uses multiple accelerometers, the accelerometers of Song are effectively equivalent to the one single integrated sensor of Applicant’s invention. Therefore, there is no patentable difference between the claimed one single integrated sensor of Applicant’s invention and the plurality of sensors of Song because the underlying concept of measuring heave, pitch, and roll remains the same. Additionally, Examiner notes that the use of 6-axis IMUs to stabilize roll, pitch, yaw, and heaving movements of a physical body is routinely used in applications across a broad spectrum of industries including, but not limited to, automotive, aerospace, and robotics.
Applicant additionally asserts that the heave, pitch, and roll control signals of Song are not equivalents of the claimed pitch value and bounce value of the vehicle body. However, Song explicitly discloses determining the heave, pitch, and roll using accelerometers and using those acceleration signals to serve as the basis for a controlled response (body accelerations are received from accelerometers/sensors 102-106, these body accelerations are converted to heave, pitch and roll accelerations – See at least ¶21; accelerations are received from accelerometers 102-106 and converted to the Heave, Pitch, Roll (HPR) control signal or control signal at controller 101 for each damper – See at least ¶36). Thus there is no difference between the claimed basis of control dependent on a roll value, a pitch value, and a bounce value of Applicant’s invention, and the control basis of Song because the fundamental basis of control is effectively equivalent.
Additionally, Applicant claims that Song allegedly fails to teach or suggest an ECU configured to control damping forces based on vertical velocities of the wheels, detected by the two or more wheels sensors. However, Examiner notes that Kikuchi teaches damper control based on stroke speeds associated with each of the wheels (control signal transformer obtains a control signal (instruction current value) to be outputted to the S/A [shock absorbers] based on the damping coefficient obtained by the damping coefficient arbitrator and on the stroke speeds [i.e. vertical wheel velocities], and outputs the signal to the S/A [shock absorbers] – See at least ¶126).
Further, Applicant argues that the amended claim 1 does not recite wherein a roll value, a pitch value, and a bounce value of the vehicle body is estimated through the vertical velocities of the wheels. However, Applicant has amended claim 1 thereby rendering Examiner’s original interpretation moot. See updated claim interpretation below. 
For at least the above reasons, the previous rejections are maintained.

With respect to the previous rejections under 35 U.S.C. 103 of claims 2-9, Applicant argues that claims 2-9 are allowable based on their dependency from claim 1. However, the 35 U.S.C. 103 rejection of claim 1 is maintained rendering Applicant’s arguments moot.
For at least the above reason, the previous rejections are maintained.

Claim Objections
Claim 10 is objected to because of the following informalities: The recitation “the two or more sensors comprise two wheel sensors associated with two wheels, respectively, and configured to detect vertical accelerations of each of the two wheels” is grammatically incorrect. It appears that Applicant is claiming “the two or more sensors comprise two wheel sensors associated with two wheels, respectively, and are configured to detect vertical accelerations of each of the two wheels”
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, hereinafter referred to as Song and Kikuchi, respectively.
As to claim 1, Song discloses a system for estimating behavior of a vehicle to control damping force of a variable damper installed between an axle and a vehicle body, the system 5comprising (controller outputs adjust each respective continuously variable dampers – See at least ¶59; respective continuously variable dampers 111, 113, 115, and 117 – See at least Fig. 1): 
four dampers each installed at wheels (dampers are further coupled to the respective wheels – See at least ¶20; respective wheels 119, 121, 123, and 125 – See at least Fig. 1); 
two or more wheel sensors configured to detect vertical velocities of wheels (each vertical wheel acceleration for wheels 119-125 is integrated to yield an actual modal velocity – See at least ¶32, Examiner notes that integrating wheel accelerations from an accelerometer, or the like, to yield wheel velocities is effectively equivalent to using a velocity sensor; sensors/accelerometers 103, 105, 107, 109 – See at least Fig. 1); 
an integrated sensor configured to estimate a roll value, a pitch value, and a bounce value of the vehicle body using parameters sensed by the integrated sensor, the integrated sensor installed on one side of the vehicle body (controller receives body accelerations from accelerometers/sensors, body accelerations are converted to heave, pitch and roll accelerations – See at least ¶21; accelerometers/sensors 102, 104, and 106 – See at least Fig. 1); and 
an electronic control unit (ECU) configured to control damping force of the 10dampers based on the roll value, the pitch value, and the bounce value of the vehicle body, estimated by the one single integrated sensor (processor [i.e. ECU] receives sensor signals from accelerometers 102, 104 and 106 that are converted to heave, pitch and roll accelerations [i.e. bounce value, pitch value, roll value] by the control algorithm in Heave, Pitch and Roll block 324 – See at least ¶29; accelerations are received from accelerometers 102-106 and converted to the Heave, Pitch, Roll (HPR) control signal or control signal at controller 101 for each damper 111, 113, 115 and 117 [i.e. controls damping force of dampers] – See at least ¶36).

Song fails to explicitly disclose controlling the damping force of the dampers based on the vertical velocities of the wheels, detected by the two or more wheel sensors. 
However, Kikuchi teaches controlling the damping force of the dampers based on the vertical velocities of the wheels, detected by the two or more wheel sensors (the vehicle has stroke sensors (a front right wheel stroke sensor, a front left wheel stroke sensor, a rear right wheel stroke sensor, and a rear left wheel stroke sensor – See at least ¶42; control signal transformer obtains a control signal (instruction current value) to be outputted to the S/A [shock absorbers] based on the damping coefficient obtained by the damping coefficient arbitrator and on the stroke speeds [i.e. vertical wheel velocities], and outputs the signal to the S/A [shock absorbers] – See at least ¶126)
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to include the features of controlling the damping force of the dampers based on the vertical velocities of the wheels, detected by the two or more wheel sensors, as taught by Kikuchi, to mitigate discomfort experienced by the occupant by effectively reducing large changes in vertical wheel velocities.

The combination of Song and Kikuchi fails to explicitly disclose using one single integrated sensor to estimate a roll value, a pitch value, and a bounce value of the vehicle body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination of references to include said one single integrated sensor in order to consolidate sensor systems and simplify circuitry. Examiner notes that 6-axis IMUs are routinely used in automobile, aircraft, and robotic stabilization models. Thus the inclusion of such a sensor system would be an obvious modification to a system that uses multiple accelerometers to accomplish the same goal of measuring roll, pitch, and bounce of a vehicle body.

As to claim 2, Song teaches wherein the wheel sensors include vertical acceleration sensors installed on the axle, and the vertical acceleration sensors are installed on a front-axle left wheel to sense a left front vertical acceleration of the axle and installed on a front-axle right wheel to sense a right front vertical acceleration value of the axle (controller receives vertical wheel accelerations from accelerometers/sensors 103-109 located on wheels 119-125 – See at least ¶21; sensors/accelerometers 103, 105, 107, 109 – See at least Fig. 1).

As to claim 4, Song discloses wherein the ECU derives the bounce value, the roll value, and the pitch value using a vehicle dynamics model (Heave, Pitch, Roll (HRP) block 324 represents the control algorithm [i.e. vehicle dynamics model] that is stored in the processor of the controller, accelerations are received from accelerometers and converted to the Heave, Pitch, Roll control signal for each damper – See at least ¶36, Examiner notes that a control algorithm that converts vehicle body accelerations to heave, pitch, and roll necessarily includes utilizing a vehicle dynamics model including characteristics of the rigid body and dynamic response of the dampers).

As to claim 6, Song discloses wherein the integrated sensor is installed outside the ECU (controller receives body accelerations from accelerometers/sensors – See at least ¶21; accelerometers/sensors 102, 104, and 106, controller 101 – See at least Fig. 1, Examiner notes that controller is placed centrally and separate from the accelerometers/sensors).

As to claim 7, Song fails to explicitly disclose wherein the integrated sensor is positioned at a gravity center of the vehicle. However, Kikuchi teaches wherein the integrated sensor is positioned at a gravity center of the vehicle (an integrated sensor 6 configured to detect a longitudinal acceleration, a yaw acceleration, and a lateral acceleration acting on the center of gravity of the vehicle – See at least ¶42).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to include the feature of wherein the integrated sensor is positioned at a gravity center of the vehicle, as taught by Kikuchi, to avoid additional calibrations of the sensor or additional calculations of sensor data to relate vehicle body dynamics to the center of gravity.

As to claim 11, Song discloses wherein the ECU is configured to control the damping force of the dampers according to a vertical velocity of the vehicle body acquired from the integrated sensor (processor [i.e. ECU] receives sensor signals from accelerometers 102, 104 and 106 that are converted to heave [i.e. a vertical velocity of the vehicle body], pitch and roll accelerations by the control algorithm in Heave, Pitch and Roll block 324 – See at least ¶29; accelerations are received from accelerometers 102-106 and converted to the Heave, Pitch, Roll (HPR) control signal or control signal at controller 101 for each damper 111, 113, 115 and 117 [i.e. controls damping force of dampers] – See at least ¶36).

Song fails to explicitly discloses wherein the ECU is configured to control the damping force of the dampers according to the vertical velocities of the wheels, detected by the two or more wheel sensors.
	However, Kikuchi teaches wherein the ECU is configured to control the damping force of the dampers according to the vertical velocities of the wheels, detected by the two or more wheel sensors (the vehicle has stroke sensors (a front right wheel stroke sensor, a front left wheel stroke sensor, a rear right wheel stroke sensor, and a rear left wheel stroke sensor – See at least ¶42; control signal transformer obtains a control signal (instruction current value) to be outputted to the S/A [shock absorbers] based on the damping coefficient obtained by the damping coefficient arbitrator and on the stroke speeds [i.e. vertical wheel velocities], and outputs the signal to the S/A [shock absorbers] – See at least ¶126).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to include the features of controlling the damping force of the dampers based on the vertical velocities of the wheels, detected by the two or more wheel sensors, as taught by Kikuchi, to mitigate discomfort experienced by the occupant by effectively reducing large changes in vertical wheel velocities.

The combination of Song and Kikuchi fails to explicitly disclose using one single integrated sensor to estimate a roll value, a pitch value, and a bounce value of the vehicle body. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the above combination of references to include said one single integrated sensor in order to consolidate sensor systems and simplify circuitry. Examiner notes that 6-axis IMUs are routinely used in automobile, aircraft, and robotic stabilization models. Thus the inclusion of such a sensor system would be an obvious modification to a system that uses multiple accelerometers to accomplish the same goal of measuring roll, pitch, and bounce of a vehicle body.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 1 above, and further in view of Albers et al., US 20170120711 A1, hereinafter referred to as Song, Kikuchi, and Albers, respectively.
As to claim 3, the combination of Song and Kikuchi fails to explicitly disclose wherein the wheel sensors include height sensors, 20and 
the height sensors measure a relative distance between a front-axle left wheel and the vehicle body and a relative distance between a front-axle right wheel and the vehicle body.
However, Albers teaches wherein the wheel sensors include height sensors (respective displacement sensors 4, 5 [i.e. height sensors] are arranged at the front axle 60, close to the front left-hand wheel 61 and close to the front right-hand wheel 62 respectively – See at least ¶43), 20and 
the height sensors measure a relative distance between a front-axle left wheel and the vehicle body and a relative distance between a front-axle right wheel and the vehicle body (respective displacement sensors 4, 5 [i.e. height sensors] are arranged at the front axle 60, close to the front left-hand wheel 61 and close to the front right-hand wheel 62 respectively, in each case between a running gear element and the vehicle body [i.e. relative distance] – See at least ¶43).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber. Albers teaches controlling a suspended motor vehicle including a sensor system for determining the vertical displacement of a wheel relative to a vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the features of wherein the wheel sensors include height sensors, 20and the height sensors measure a relative distance between a front-axle left wheel and the vehicle body and a relative distance between a front-axle right wheel and the vehicle body, as taught by Albers, to avoid the computationally expensive process of numerically integrating acceleration values to obtain a displacement value and differential values thereof which are known to be used in suspension control systems.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 4 above, and further in view of Frankenberger et al., US 20130297149 A1, hereinafter referred to as Song, Kikuchi, and Frankenberger, respectively.
As to claim 5, Song fails to explicitly disclose wherein the integrated sensor additionally measures a yaw value, Acc_x, and Acc_y. 
However Kikuchi teaches wherein the integrated sensor additionally measures a yaw value, Acc_x, and Acc_y (an integrated sensor 6 configured to detect a longitudinal acceleration [i.e. Acc_x], a yaw acceleration, and a lateral acceleration [i.e. Acc_y] acting on the center of gravity of the vehicle – See at least ¶42).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Song to include the feature of wherein the integrated sensor additionally measures a yaw value, Acc_x, and Acc_y, as taught by Kikuchi, to consolidate sensor systems.

The combination of Song and Kikuchi fails to explicitly disclose compensating for an installation angle of the integrated sensor installed in the vehicle body. 
However, Frankenberger teaches compensating for an installation angle of the integrated sensor installed in the vehicle body (to compensate for angular position of the control device with respect to the measurement plane, signals determined by sensor arrangement can be corrected using known angle functions - See at least ¶28).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber. Frankenberger teaches controlling an adjustable vehicle chassis including compensation for the measurement angle with respect to the vehicle body.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the feature of compensating for an installation angle of the integrated sensor installed in the vehicle body, as taught by Frankenberger, to maintain flexibility of sensor placement when the fastening point in a vehicle dictates angled mounting of a sensor (See at least ¶28, Frankenberger). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 6 above, and further in view of Mizuta, US 20100318262 A1, hereinafter referred to as Song, Kikuchi, and Mizuta, respectively.
As to claim 8, the combination of Song and Kikuchi fails to explicitly disclose wherein the integrated sensor is positioned at a geometric center of area of the vehicle. However, Mizuta teaches wherein the integrated sensor is positioned at a 15geometric center of area of the vehicle (lateral acceleration sensor 24 and the yaw rate sensor 26 are preferably disposed at the centroid 34 [i.e. geometric center of area] of the vehicle - See at least ¶73).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber. Mizuta teaches stabilizing a vehicle using active stabilizers of the wheels including an acceleration sensor mounted at the geometric center of the vehicle.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the feature of wherein the integrated sensor is positioned at a geometric center of area of the vehicle, as taught by Mizuta, to avoid additional calculations for obtaining a corrected actual lateral acceleration of the vehicle at the centroid. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 1 above, and further in view of Brown et al., US 20080082246 A1, hereinafter referred to as Song, Kikuchi, and Brown, respectively.
As to claim 9, the combination of Song and Kikuchi fails to explicitly disclose wherein the integrated sensor is installed inside the ECU, and 
the ECU is not installed at a gravity center of the vehicle.
However, Brown teaches wherein the integrated sensor is installed inside the ECU (new sensing technology which contains an inertial measurement unit (IMU) called an integrated sensing system (ISS) – See at least ¶12; integrated sensing system 104 installed in Brake ECU – See at least Fig. 6), and 
the ECU is not installed at a gravity center of the vehicle (the centralized sensor cluster like an IMU may not be mounted on the same location which is of interest for computation purposes such as the vehicle's center of gravity, however, it is evident that an IMU sensor measures enough information to be used to numerically translate the IMU sensor output to the motion variables at any location on the vehicle body – See at least ¶47).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber. Brown teaches controlling a vehicle using a dynamic control system including wheel actuators, a vertical wheel speed sensor, and a centralized IMU sensor.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the features of wherein the integrated sensor is installed inside the ECU, and the ECU is not installed at a gravity center of the vehicle, as taught by Brown, to accommodate a plurality of vehicle frames and sensor system arrangements.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Song, US 20040153226 A1, in view of Kikuchi et al., US 20130245888 A1, as applied to claim 1 above, and further in view of Bruno et al., US 20210291611 A1, hereinafter referred to as Song, Kikuchi, and Bruno, respectively.
As to claim 10, Song discloses the two or more sensors comprise two wheel sensors associated with two wheels, respectively, and configured to detect vertical accelerations of each of the two wheels (the controller 101 receives body accelerations and vertical wheel accelerations from accelerometers/sensors 102, 104 and 106 (102-106) on the body and accelerometers/sensors 103-109 located on wheels 119-125 – See at least ¶21). 

The combination of Song and Kikuchi fails to explicitly disclose that the ECU is configured to estimate vertical accelerations of other two wheels based on the vertical accelerations of the two wheels detected by the two wheel sensors.
However, Bruno teaches that the ECU is configured to estimate vertical accelerations of other two wheels based on the vertical accelerations of the two wheels detected by the two wheel sensors (estimator module 14 is coupled at the input with the sensor assembly 22 comprising a pair of accelerometers coupled to the hubs of the front wheels of the vehicle (in this case an estimate is made of the accelerations of the rear wheel hubs) – See at least ¶34).
Song discloses controlling the damping force of a continuously variable damper of a suspension system in a vehicle using the roll, pitch, and heave of a vehicle body. Kikuchi teaches controlling a suspension system including the use of stroke speeds for determining a damping coefficient of a shock absorber. Bruno teaches estimating damping characteristics of shock absorbers including using estimating rear wheel accelerations based on front wheel acceleration values.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Song and Kikuchi to include the feature of the ECU configured to estimate vertical accelerations of other two wheels based on the vertical accelerations of the two wheels detected by the two wheel sensors, as taught by Bruno, to consolidate sensor systems and simplify circuitry.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cole Werley whose telephone number is (571)272-6178. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.J.W./Examiner, Art Unit 3668                                                                                                                                                                                         
/LAIL A KLEINMAN/Primary Examiner, Art Unit 3668